Carroll, J.
This is an action of tort for damages to the plaintiff’s automobile which was run into, while standing on a public street, by a team owned by the city of Newton. A boiler belonging to the city of Newton was loaded on a four-horse ■wagon in charge of two employees of the city and was taken to the defendant’s place of business to be repaired. A chain was wrapped round the boiler and it was hoisted from the wagon by a crane, under the direction of the defendant’s superintendent. The bits were then taken from the horses’ mouths and feed bags put on by the city’s employees before going to the boiler room “to eat their lunch.” They were in the boiler room about five or ten minutes when the chain broke and the boiler fell to the ground with a loud noise which, it is claimed, caused the horses to rim away. There was a.verdict for the plaintiff.
Assuming that it could have been found, by the breaking of the chain, that it was defective or unsuitable for the purpose for which it was used, — see, in this connection, Poole v. Boston & Maine Railroad, 216 Mass. 12,16,17; Chiuccariello v. Campbell, 210 Mass. 532, 535; Ryan v. Fall River Iron Works Co. 200 Mass. 188, — this fact in and of itself does not show that the defendant’s negligence contributed to the plaintiff’s injury. There is nothing in the record to show that the defendant’s agents knew the horses were to remain on the premises after the boiler was unloaded; nor is there any evidence of the presence of the defendant’s servants *513when the bits were removed and the feed bags placed on the horses or when the men in charge left them unfastened with no one in control of them; and from the record we must assume that the defendant did not know the horses were unfastened and unattended, or, in fact, that they were in its yard or on its premises.
Under these circumstances the defendant could not be held to have reasonably anticipated that the falling of the boiler would cause the horses to run away and injure the plaintiff’s property.

Exceptions sustained.